Citation Nr: 0734281	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  03-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back disability, currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
fracture of the right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1964 to August 
1967.  He was born in 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

Service connection is also in effect for varicose veins of 
the left knee region and postoperative hemorrhoids, each 
rated as noncompensably disabling; a 10 percent rating has 
been assigned for service-connected right leg radiation 
associated with lumbosacral strain from November 5, 2003, 
under Diagnostic Code 8599-8520.  

In January 2006, the Board remanded the case for specific and 
stated development.  That has taken place and the case has 
been returned to the Board for final appellate review.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by X-ray 
and MRI evidence of ongoing degeneration at all levels; he 
has generally moderately severe but less than severe 
functional impairment of some motions with pain, without 
ankylosis or significant changes due to repetition, flare-ups 
or fatigability; his exacerbations occur 2-3 times a year and 
last 5-6 hours each.

2.  The veteran is right-hand dominant; and while he has 
limitation of virtually all little finger motion, his right 
little finger fracture does not cause particular additional 
significant impairment of the rest of his hand; he also has 
non-service-connected problems that impact his hand.

3.  Competent evidence and medical opinion raises a 
reasonable doubt as to whether the veteran's current 
residuals of a fracture to the right 5th finger are 
comparable to amputation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 40 
percent, and no more, for chronic low back disability have 
been met under the old and new rating criteria.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2002, 2007).

2.  The criteria for a rating of 10 percent, and no more, for 
residuals of a fracture to the right 5th (major) metacarpal 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.69, 4.71a, Diagnostic 
Codes 5156, 5227, 5230 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Service connection for a low back strain was granted by the 
VARO in February 1974, and a 10 percent rating was assigned.  
Service connection had long been in effect for his finger 
disability; a Board decision in November 1974 denied 
entitlement to an increased (compensable) rating for that 
finger disability.  

The veteran filed his claim for an increase for both 
disorders in October 2002.  The RO provided him notice in 
accordance with the VCAA in January 2003.  Additional medical 
evidence was introduced into the file, and in June 2003, a 20 
percent rating was assigned for the low back disorder and the 
noncompensable rating was continued for the finger.  The 
veteran filed NOD's in August 2003.  An SOC was issued in 
September 2003.  The veteran's Substantive Appeal, on a VA 
Form 9, was entered in September 2003, including a photograph 
of his right little finger.  After additional clinical 
evaluations were undertaken, in a rating action by the VARO 
in December 2003, a separate 10 percent rating was assigned 
for right leg radiation associated with lumbosacral strain 
from November 5, 2003.  An SSOC was issued on the two issues 
shown on the front page of this decision in December 2003.  A 
written presentation was made on behalf of the veteran with 
regard to those two issues by his representative in February 
2004.  An additional VCAA letter was sent to him in March 
2004, and another SSOC was issued in November 2004 after 
additional clinical records were obtained and reviewed. 

In January 2004, the Board remanded the case for development.  
Additional letters were sent to the veteran with regard to 
ongoing development of the evidence.  Additional private and 
VA evidence was obtained, and a SSOC was issued in June 2007.  
The documents including SOC, remand, SSOCs and letters of 
record comprehensively informed him of what action was being 
taken, what evidence was of record, and what was required.

By way of RO correspondence since he filed the claim, he has 
been notified that VA would obtain pertinent data to include 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
He has been given a notification of the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
Subsequent process and adjudication was accomplished.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He has indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Specific Legal Criteria, Factual Background, and 
Analysis

A.  Chronic lumbosacral strain

The Board notes that there have been changes in the rating 
criteria which pertain to disorders of the spine.  VA has 
issued revised regulations concerning the sections of the 
Rating Schedule that deal with intervertebral disc syndrome.  
We also note that, for spine disorders which are not rated 
under the code for intervertebral disc syndrome, there is a 
new General Rating Formula for Diseases and Injuries of the 
Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under DC 5293, a 
noncompensable rating is warranted for intervertebral disc 
syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-349 (Aug. 
22, 2002).  The new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

As noted above, effective September 26, 2003, the criteria 
for rating diseases and injuries of the spine were amended.  
The criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.

With regard to evidence as to his back problems, earlier 
clinical evaluations are in the file for comparative 
purposes.  For instance, in 1999, the veteran made reference 
to care by private physicians in 1999 relating to various low 
back complaints.  These records were later obtained and are 
in the file.  The veteran is shown to have developed lumbar 
scoliosis, spondylosis and severe lumbar disc degeneration at 
that time and as demonstrated on X-rays.  He had considerable 
associated pain for which he received a variety of treatments 
including injections with some relief.  Private treatment 
records were received from 2002 showing increased back pain 
and muscle spasms and possible herniated disc problems.

As noted, he reopened his current claim in 2003.

On VA examination in May 2003, the veteran reported having 
low back pain since his lifting incident in service in 1966.  
Currently his pain was 8/10 with radiation into the right leg 
over the prior 6 months.  He limped on his right leg.  He was 
able to walk about 1/2 mile a day.  A magnetic resonance 
imaging (MRI) in 1999 had shown a collapsed disc and a 
budging disc.  He had previously worked as a medical courier 
but had not worked in a year and a half.  On examination, 
straight leg raising was negative bilaterally.  He was able 
to extend the back 20 degrees, flexed to 90 degrees, had 
lateral movement in either direction to 20 degrees.  He could 
not walk on his heels.  X-rays showed degenerative disc 
disease of the lumbar spine.  The examiner felt he had 
moderate symptoms with moderate progression.  

X-rays and an addition MRI were undertaken in June 2003, 
which confirmed decreased lordosis with severe narrowing of 
the L-4/L5 and L-5/S-1 discs with minimally anterior bony 
spurs and osteoporosis.  Specifically, the L3/L-4 disc had a 
diffuse bulge and mild facet joint hypertrophy with mildly 
narrowed canal neural foramina.  The L-4/L-5 scan had diffuse 
bulge with right posterior prominence that mildly narrowed 
the right neural foramen more than the left.  There was also 
mild facet joint hypertrophy.  There were degenerative 
changes with reduced lordosis and facet joint atrophy in all 
of the caudal discs at the level of desiccation.  There was 
mild narrowing at the right L-3/L-4 neural foramen.

On VA examination in November 2003, the earlier 2003 findings 
were noted.  The veteran had been working a month as a 
maintenance man but back complaints had gotten worse.  On 
examination, straight leg raising was positive at 70 degrees 
on the right, 80 degrees on the left.  Dorsalis pedis pulses 
were 1/4, with posterior tibial pulses at 2/4. There was 
increased lumbar muscle tone on the right.  His gait showed a 
right leg limp.  He was unable to walk on his heels.  Back 
extension was to 15 degrees, flexion to 75 degrees, lateral 
bending to 20 degrees on both sides.  The physician's 
impression was degenerative disc disease of the lumbar spine 
with back pain, right leg radiation, severe disability with 
progression.  He opined that the veteran's symptoms had 
gotten decidedly worse over the last 4-6 weeks since had 
tried to go back to work but at no time had he been (totally) 
incapacitated.

On VA examination in October 2004, the veteran's back pain 
was at a level of 6/10 and increased with activity.  
Medications included Tramadol.  It was noted that a MRI 
showed a ruptured disc at L-4/L-5, disc bulge at L-3/L-4 and 
foraminal compression at L-5/S-1.  He was taking medications 
for nocturia 6-7 times a night.  He was working at a medical 
college cleaning up after animal experiments.  He had had 
erectile dysfunction for 2 years.

Straight leg raising was negative, bilaterally.  Tendon 
reflexes were 2/4 at the knee and ankle.  Sensation was 
intact.  He was able to extend the back to 20 degrees with 
mild discomfort, flex the back to 80 degrees with mild 
discomfort, and lateral movement to the left 25 degrees and 
to the right 30 degrees.  Rotary movement to the left was to 
60 degrees and 30 degrees to the right.  He could walk on his 
toes but not his heels.  There was a limp on the right.  He 
had some loss of the lordotic curve on the right and 
increased lumbar tone on the right.  The examiner noted that 
the veteran's back was aggravated by walking 100-150 yards 
and by getting up and down out of a chair; his back was 
aggravated by his job at work, by driving his car from 1-2 
hours at a time, and by standing for any length of time.  He 
had back pain radiating into the right leg.  Although he had 
increased pain with actions, as noted above, there was no 
additional limitation from repetition or during flare-ups.  
There was evidence of pain on range of motion of the back and 
increased muscle tone on the right.  There was no sign of 
weakened movement, excessive fatigability, or incoordination, 
and had been no (total) incapacitation over the prior 12 
months due to the back. 

Since that VA examination, the veteran had introduced 
evidence into the file reflecting that he had been seen for 
pain relief including injections in 2006.  He has also noted 
that he was diagnosed with stage-four esophageal cancer in 
October 2005, as a result of which chemo and radiation 
treatments had made him very weak, with little muscle 
strength in his back.  As a result he said that he stayed 
hunched over most of the time and that he had had severe back 
pain for which he had had injections.  Private treatment 
records were obtained and showed that he had had been seen 
for back pain.  

One statement in March 2006 was to the effect that he had had 
back pain which increased later in the day and would awaken 
him at night.  The physician, J.A.G., M.D., noted that 
surgery did not appear to be an alternative as his bone 
quality was poor.  A pain program was felt to give him the 
best alternatives.  X-rays confirmed significant lumbar 
osteopenia and degenerative scoliosis with near bone-on-bone 
appearance at the L-2/L-3, L-3/L-4, and L-4/L-5 levels along 
with severe disc degeneration.  

Additional private X-rays and MRI evaluations were undertaken 
in December 2006 and are of record and were compared to the 
1999 studies.   In summary, the physician, CS, M.D., found 
dehydration and loss of disc height in all the lower lumbar 
disc spaces with a greater degree of disc space narrowing at 
L-1/L-2, L-2/L-3, L-3/L-4, and L-4/L-5.  There was mild 
diffuse spondylotic complexes of disc budging and/or spurring 
at all lumbar levels with some increased prominence since the 
1999 studies; bilateral foramina narrowing with that at L-
4/L-5 being the most pronounced; and an overall appearance of 
slightly increased degenerative change within multiple lumbar 
discs since the 1999 examination.

On VA examination in May 2007, the veteran reported that he 
had been having pain of 7/10 on a daily basis; and that he 
would have exacerbations of 10/10 pain 2-3 times a year which 
would last 5-6 hours.  He used a Fentanyl patch until that 
was stopped due to his persistent light headedness; since 
then, he had been given OxyContin, Naproxen and Flexeril with 
benefit.  He said he had been given SSA benefits due to his 
esophageal cancer and lumbar spine problems in June 2006.  He 
was using a cane due to right ankle pain.  He was no longer 
able to do some activities around the house due to his back, 
e.g., empty the dishwasher, shave without holding onto the 
sink, etc.  

On examination, he had tenderness to bilateral lumbar 
perivertebral musculature with minimal spasms present.  
Sensations were intact.  Straight leg raising was negative.  
Range of motion was 60 degrees flexion, 10 degrees extension, 
0-30 degrees on left and right lateral rotation and flexion. 
There was no weakness, loss of coordination or fatigability 
on repetitions; the veteran complained of pain on the 
extremes of lumbar flexion and extension.  The examiner noted 
that X-rays showed worsening of the rotoscoliosis of the 
lumbar spine since May 2003 with narrowing of all of the 
discs.  The degenerative changes noted above were confirmed, 
and the overall impression was of decreased lordosis with 
severe narrowing of the L-4/S-1 discs with minimally anterior 
bony spurs and osteoporosis.  

The veteran has since undergone continuing pain relief 
regimens.

In assessing the veteran's lumbar spine disabilities, the 
Board has extensive private and VA evaluations of record, 
including repeated X-ray and MRI studies.  He has ongoing 
degeneration of the entire lumbar region with generally 
moderately severe functional limitations and problems with 
certain activities such as walking or standing for prolonged 
periods, etc.; but without demonstrated increase on 
repetition or increased fatigability, or special problems 
during flare-ups.  He has been a recipient of an ongoing pain 
relief effort that appears to have finally borne some 
benefits.  His significant but somewhat less than severe 
functional limitations have been well demonstrated in the 
evidence in the file as described above.

The Board finds that the evidence is in relative equipoise 
with regard to his overall back disability and, resolving 
reasonable doubt in his favor, a 40 percent rating is 
warranted for generally moderately severe overall lumbosacral 
disability, under both old and new regulations and under all 
pertinent alternative provisions.  He clearly does not 
demonstrate such severe functional limitations or ankylosis 
or even diminished neurological response as to warrant a 
higher rating under any alternative provisions.  That said, 
it must be noted that pursuant to the Notes cited above with 
regard to assignment of a separate rating for identified, 
specific neurological impairments, pursuant to a rating 
action in December 2003, under regulations that went into 
effect in September 2003, a 10 percent rating has already 
been assigned for service-connected right leg radiation 
associated with lumbosacral strain from November 5, 2003, 
under DC 8599-8520, an issue which is not part of the current 
appeal and does not otherwise directly impact thereon in view 
of the other evidence of record, and particularly given the 
rating assigned herewith regarding his low back disability in 
the aggregate.  

B.  Residuals, fracture of right little finger

The RO evaluated the veteran's fracture under Diagnostic Code 
5003, under which, as noted above, degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint is noncompensable under the appropriate code, 
an evaluation of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the arthritis is to be assigned a 10 percent 
evaluation with x-ray involvement of two or more major joints 
or two or more minor joint groups and a 20 percent evaluation 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  

Limitation of motion of the little finger is rated under 38 
C.F.R. §4.71a, DC 5230.  The Board notes that during the 
pendency of this appeal, VA issued new regulations for 
evaluating ankylosis or limitation of motion of single or 
multiple digits of one hand under 38 C.F.R. § 4.71a, which 
became effective August 26, 2002.  The Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  38 
U.S.C.A. § 5110(g).

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed:  (1) Ankylosis of 
both the metatarophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation; (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.

The revised criteria that became effective on August 26, 
2002, provide that ankylosis or limitation of motion of 
single or multiple digits of the hand is to be evaluated as 
follows: for the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the MP 
and PIP joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MP joint 
has a range of zero to 90 degrees of flexion, the PIP has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 
5216-5230, Note 1.

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metatarophalangeal resection, at PIP joint 
or proximal thereto.  If both the MP and PIP joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position. 
If only the MP or PIP joint is ankylosed, and there is a gap 
of more than two inches (5.1 centimeters) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  If only the MP or PIP joint is 
ankylosed, and there is a gap of two inches (5.1 centimeters) 
or less between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 
4.71, DCs 5216-5230, Note 3.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed; as such, major, as opposed to 
minor, hand disability ratings are applicable.  38 C.F.R. § 
4.69.

Both the old and revised versions of DC 5227 provide that 
favorable and unfavorable ankylosis of the little finger of 
the minor hand will be assigned a noncompensable evaluation.  
The Board also notes that the revised rating criteria added 
DC 5230, which governs evaluations for limitation of motion 
of individual digits.  However, a noncompensable evaluation 
is the only rating available for any limitation of motion of 
little finger under DC 5230.   

However, under both old and new criteria, a 10 percent 
evaluation may be assigned for amputation of the little 
finger of the major or minor extremity without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2002, 
2007).  

In the new version of DC 5227, an associated Note 
specifically indicates that a medical determination must take 
into consideration whether evaluation as an amputation is 
warranted or whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

This evidence includes private evaluations and VA examination 
reports for comparative purposes.

On VA examination in May 2003, the veteran reported that 
after his finger fracture in service [he fell when working 
with wire cable], he had had surgery at which time pins were 
put into the finger.  A month later the pins were  removed.  
Since then, he had had finger stiffness at the distal joint 
and deformity.  There was little movement a the middle joint 
as well and it would snap when extended.  He had pain in the 
finger with cold weather with slight reduction in strength in 
the right hand as a result.  Examination showed a 45 degree 
flexion deformity of the right little finger at the distal IP 
joint.  There was no extension or flexion capability of that 
joint.  The middle joint could be extended with passive 
motion and in so doing it popped.  There was minimal flexion 
capacity of the right little finger of about 30 degrees, and 
no extension capability.  Right hand grip was slightly less; 
sensation was normal.  X-rays of the right little finger in 
May 2003 showed considerable contracture deformity at the 
distal IP joint of the finger.  The remainder of the hand was 
normal.

In his NOD, the veteran reported that he had tried to get 
jobs in the past year and found that the finger was of little 
use to him, hindered his typing skills and had been an 
occupational impairment in this age of computers. 

VA outpatient records from August 2003 showed a soft fluid 3 
cm. mass on the right hand between the 1st and 2nd digits.

The veteran attached a colore photograph of his right little 
finger and right hand to his VA Form 9, Substantive Appeal, 
in September 2003.

On VA examination in October 2004, he said his right little 
finger was painful in cold weather and at night.  He had had 
progressive weakness in the right hand, and had also 
fractured the right 4th MC in 1972.  An operation for the 4th 
finger problem was suggested and he declined, but he said he 
still had minimal local pain at the site.  He has also 
developed a cyst between two fingers on the right hand since 
then; the knot had not gone away and this caused some pain in 
using the hand.  Surgery had been suggested and it was felt 
that it might make it worse so was not done.

On examination, it was noted that his right was dominant.  
The right little finger distal IP joint was frozen and had no 
movement.  There was passive motion of the middle IP joint 
but no voluntary movement.  He had a lateral scar on the 
right 5th finger measuring 2.5 cm.  There was deformity in 
the dorsum of the right wrist proximally to the right 4th 
finger measuring 2 cm.  He also had a cyst on the dorsum of 
the right hand between the 1st and 2nd fingers, measuring 2.5 
cm., and causing pain with compression.  Grip of the right 
hand was 20% less than the left.  There was also moderate 
interosseous atrophy of the right hand.  Sensation was intact 
except for a decrease on the ventral surface of the right 5th 
finger.  The examiner noted that he was impacted 
occupationally by the pain in the hand with working in a lab 
as a janitor.  There was some pain on motion of the hand but 
no more with flare-ups or repetitive use.  

On VA examination of the right hand in June 2004, at which 
time X-rays showed considerable contracture and flexion 
deformity at the distal IP joint.  The examiner diagnosed 
right hand small finger fixed flexion deformities of the PIP 
and DIP joints following open reduction internal fixation of 
intermediate phalanx fracture, 1966; and citing his ability 
to get change from his pants pocket with his right hand, the 
examiner specifically opined that "it is as likely as not 
the veteran's right small finger deformity is comparable to 
an amputation of the finger at the metacarpophalangeal 
joint".  (Emphasis added.)

In assigning rating based on the functional incapacitation 
due to limited motions, under alternatives cited above, the 
Board has also considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, a compensable rating is not warranted and in fact, 
under those codes, the noncompensable rating is the maximum 
schedular evaluation under applicable diagnostic criteria.  
In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the veteran's current 
claim.  He does not have specific separate impact from the 
right little finger on his overall hand function, although, 
parenthetically, it is noted that some of his functional hand 
limitations are due to things other than the right little 
finger fracture and thus not addressed in his disability 
rating.

Under both old and new criteria, a 10 percent evaluation may 
be assigned for amputation of the little finger of the major 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a, DC 5156 (2002, 2007).  Based on the aggregate evidence 
in the file, as well as the most recent VA medical opinion, 
the Board finds that the evidence in that regard is in 
equipoise and resolving doubt in his favor, a 10 percent 
rating is assigned for right 5th finger disability as being 
comparable to amputation.  That is the maximum available 
under that rather self limited criteria, and there is no 
other alternative criteria which might provide an increased 
rating. 

C.  Further Considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
the appropriate VA officials.

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board finds no exceptional circumstances in the present 
case which would warrant referral for consideration of an 
extraschedular evaluation.  The record does not reflect that 
the veteran has been hospitalized for the treatment of his 
back or finger problems, and while his back and to some 
extent, his finger, have played a role in his unemployment, 
as he has indicated, his other nonservice-connected problems 
such as cancer have also had pivotal impact thereon.  It 
appears that pertinent SSA records are in the file, and a 
similar conclusion has been drawn thereby, to include the 
impact of his cancer.  His back and finger components as they 
relate to his ability to work have also been adequately 
addressed in the schedular considerations.  


ORDER

An increased  rating of 40 percent for low back disability is 
allowed, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards.

A increased rating of 10 percent for right little finger 
fracture is allowed, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


